DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al., (20170186056).
(Claim 1): Amin discloses a user interface device for vehicles, comprising (fig. 1, blk 180): a communication device configured to wirelessly exchange a signal with at least one server (fig. 1, blk 125; [0028]); at least one display (fig. 8, blk 830); and at least one processor configured to (fig. 8, blk 810): receive prior information of a service provided at a first point from a first server through the communication device while a vehicle moves to the first point ([0028]); output the prior information through the display and to acquire user input corresponding to the prior information ([0029]); and transmit user data based on the user input to the first server through the communication device ([0026]; [0037]).
(Claim 2): Amin discloses the user interface device according to claim 1, further comprising: an input device configured to convert the user input into an electrical signal, wherein the processor is configured to acquire the user input through at least one of the input device or the communication device (fig. 1, blk 111 and 125).
(Claim 3): Amin discloses the user interface device according to claim 2, wherein the processor is configured to: acquire personal information of a user through at least one of the input device or the communication device ([0092]); and145Attorney's Docket No.: 20349-0464US1 / LG19-724US-PC(18IBCO11PCO1US02) transmit the personal information to the first server through the communication device ([0026]; [0037]).
(Claim 4): Amin discloses the user interface device according to claim 1, wherein the processor is configured to: receive post information of the service provided at the first point from the first server through the communication device while the vehicle moves from the first point to a second point (the service provider's ratings, etc., so that this information can be provided to the user on a user interface 121 – [0050]); and display the post information through the display, wherein the post information is different from the prior information (fig. 8, blk 830).
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al., (20170186056) in view of Zhu et al., (20190080266).
(Claim 8): Amin teaches a destination service information provision system comprising: a user terminal configured to receive user input (fig. 1, blk 180); a vehicle server configured to set a first point requested through the user terminal as a destination ([0028]); a first server configured to transmit first prior information and first post information of a service provided at the first point ([0028]); and a a   vehicle configured to: receive the prior information based on a signal received from the vehicle server while moving to the first point ([0029]); and output the prior information through at least one display, to acquire user input corresponding to the prior information, and transmit user data based on the user input to the first server ([0029]).  Amin does not specifically teach an autonomous vehicle.   However, in a related invention Zhu teaches an autonomous vehicle (fig. 1, blk 101).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amin with the teachings of Zhu in order to route an autonomous vehicle from a start location to a destination (abstract, Zhu).
(Claim 9): Amin and Zhu teach the destination service information provision system according to claim 8.   Furthermore, Amin also teaches, wherein the first server is configured to reflect the user data in order to generate data for service provision at the first point (fig. 1, blk 150, Amin).
(Claim 10): Amin and Zhu teach the destination service information provision system according to claim 8.   Furthermore, Amin also teaches, wherein the first server is configured to: acquire user feedback data corresponding to the data for service provision; and generate the first post information based on the feedback data (the service provider's ratings, etc., so that this information can be provided to the user on a user interface 121 – [0050]); and display the post information through the display, wherein the post information is different from the prior information (fig. 8, blk 830, Amin).
(Claim 12): Amin and Zhu teach the destination service information provision system according to claim 8.   Furthermore, Amin also teaches, wherein the autonomous vehicle is configured to generate charging data based on the user data and to transmit the charging data to the first server, and wherein the first server is configured to perform payment based on the charging data ([0049]; [0097]).
Allowable Subject Matter
Claims 5 – 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex C Dunn, PhD/Primary Examiner, Art Unit 3667